Exhibit 10.9

FedEx contract # 07-0255-038

Supplemental Agreement No. 29

to

Purchase Agreement No. 3157

between

The Boeing Company

And

Federal Express Corporation

Relating to Boeing Model 777-FREIGHTER Aircraft

THIS SUPPLEMENTAL AGREEMENT No. 29 (SA-29), entered into as of the 2nd day of
February 2018, by and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS
CORPORATION (Customer);

W I T N E S S E T H:

A. WHEREAS, the parties entered into that certain Purchase Agreement No. 3157,
dated November 7, 2006 (Purchase Agreement), relating to the purchase and sale
of certain Boeing Model 777-FREIGHTER Aircraft (Aircraft);

B. WHEREAS, Customer desires to reschedule the delivery month of three (3) Block
B Aircraft (SA-29 Accelerated Block B Aircraft) and one (1) Block C Aircraft
(SA-29 Accelerated Block C Aircraft), (collectively, SA-29 Accelerated
Aircraft), as shown in the table below.

 

Aircraft Block

  

MSN

  

Table

  

Existing Delivery Month

of Aircraft

  

Revised Delivery Month of

Aircraft

C    41750    Table 1-C2    [*]    [*] B    40671    Table 1-B    [*]    [*] B
   40672    Table 1-B    [*]    [*] B    40682    Table 1-B    [*]    [*]

C. WHEREAS, Boeing and Customer agree that the SA-29 Accelerated Block B
Aircraft will become firm Block B Aircraft upon execution of this Supplemental
Agreement No. 29 as a result of the reschedule described in Recital Paragraph B
above in accordance with the terms of Letter Agreement 6-1162-RRO-1068, Special
Provision – Block B Aircraft, due to [*] provision relating to such Block B
Aircraft.

D. WHEREAS, Boeing has agreed to provide additional commercial considerations
for the SA-29 Accelerated Aircraft.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

P.A. No. 3157    1    SA–29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

E. WHEREAS, Boeing has agreed to provide certain additional commercial
considerations for [*].

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

 

1. Remove and replace, in its entirety, the “Table of Contents” with the revised
Table of Contents, attached hereto, to reflect the changes made by this
Supplemental Agreement No. 29.

 

2. Boeing and Customer agree that upon execution of this Supplemental Agreement
No. 29 (i) the SA-29 Accelerated Aircraft are hereby rescheduled as described in
Recital Paragraph B above and (ii) the SA-29 Accelerated Block B Aircraft will
be firm Block B Aircraft in accordance with Recital Paragraph C above.

 

3. Remove and replace, in its entirety, “Table 1-A”, with the revised Table 1-A,
attached hereto, revised to reflect (i) the addition of the SA-29 Accelerated
Block B Aircraft as firm Block B Aircraft, and (ii) the revised delivery
month(s) and [*], Advance Payment Base Price(s) and Advance Payments resulting
from the reschedule of the SA-29 Accelerated Block B Aircraft.

 

4. Remove and replace, in its entirety, “Table 1-B”, with the revised Table 1-B,
attached hereto, revised to reflect removal of the SA-29 Accelerated Block B
Aircraft.

 

5. Remove and replace, in its entirety, “Table 1-C2”, with the revised Table
1-C2, attached hereto, revised to reflect the revised delivery month and [*],
Advance Payment Base Price and Advance Payments resulting from the reschedule of
the SA-29 Accelerated Block C Aircraft.

 

6. Remove and replace, in its entirety, Letter Agreement 6-1162-LKJ-0737,
Special Matters – SA-26 Accelerated Block C Aircraft, with Letter Agreement
1162-LKJ-0737R1, Special Matters – SA-26 Accelerated Block C Aircraft, revised
to [*], such right having been superseded by the commitments in this
Supplemental Agreement No. 29.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

P.A. No. 3157    2    SA–29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

7. Add Letter Agreement 6-1162-LKJ-0766, Special Matters – SA-29 Accelerated
Aircraft, attached hereto, to reflect additional commercial considerations to be
provided for the SA-29 Accelerated Aircraft.

 

8. Add Letter Agreement 6-1162-LKJ-0767, Special Considerations – SA-29,
attached hereto, to reflect additional commercial considerations to be provided
in consideration of Supplemental Agreement No. 29.

 

9. As a result of the changes incorporated in this Supplemental Agreement
No. 29, Customer will owe a payment to Boeing in an amount equal to [*] (SA-29
Payment Amount). Customer will pay Boeing such SA-29 Payment Amount within three
(3) business days of executing this Supplemental Agreement No. 29.

 

10. This Supplemental Agreement No. 29 to the Purchase Agreement shall not be
effective unless executed and delivered by the parties on or prior to
February 2, 2018.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

P.A. No. 3157    3    SA–29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

THE BOEING COMPANY     FEDERAL EXPRESS CORPORATION By:  

/s/ L. Kirsten Jensen

    By:  

/s/ Phillip C. Blum

Its:  

Attorney-In-Fact

    Its:  

VP Aircraft Acquisitions & Planning and Performance

 

 

P.A. No. 3157    4    SA–29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

       

SA

NUMBER

 

1.

   Quantity, Model and Description   

2.

   Delivery Schedule   

3.

   Price   

4.

   Payment   

5.

   Miscellaneous   

TABLE

      

1.

   Aircraft Information Table      15  

1A

   Block B Firm Aircraft Information Table      29  

1B

   Block B Conditional Firm Aircraft Information Table      29  

1C

   Block C Aircraft Information Table      13  

1C1

   Block C Aircraft Information Table (MSN 39285)      11  

1C2

   Block C Aircraft Information Table      29  

1D

   Block D Aircraft Information Table      20  

EXHIBIT

      

A.

   Aircraft Configuration      4  

A1.

   Aircraft Configuration (Block B Aircraft)      4  

A2.

   Aircraft Configuration (Block C Aircraft except MSN 39285)      11  

A3.

   Aircraft Configuration (Block C Aircraft w/ MSN 39285)      11  

A4.

   Aircraft Configuration (Block D Aircraft)      12  

B.

   Aircraft Delivery Requirements and Responsibilities   

SUPPLEMENTAL EXHIBITS

      

AE1.

   Escalation Adjustment/Airframe and Optional Features   

CS1.

   Customer Support Variables   

EE1.

   Engine Escalation/Engine Warranty and Patent Indemnity   

SLP1.

   Service Life Policy Components   

 

 

P.A. No. 3157    5    SA–29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LETTER AGREEMENT

       

SA

NUMBER

3157-01

  

777 Spare Parts Initial Provisioning

  

3157-02

  

Demonstration Flight Waiver

  

6-1162-RCN-1785

  

Demonstrated Compliance

  

6-1162-RCN-1789

  

Option Aircraft

Attachment to Letter 6-1162-RCN-1789

   Exercised in SA # 4

6-1162-RCN-1790

  

Special Matters

  

6-1162-RCN-1791

  

Performance Guarantees

   4

6-1162-RCN-1792

  

Liquidated Damages Non-Excusable Delay

  

6-1162-RCN-1793

  

Open Configuration Matters

  

6-1162-RCN-1795

  

AGTA Amended Articles

  

6-1162-RCN-1796

  

777 First-Look Inspection Program

  

6-1162-RCN-1797

  

Licensing and Customer Supplemental Type Certificates

  

6-1162-RCN-1798

  

777 Boeing Converted Freighter

  

Deleted

in SA # 4

6-1162-RCN-1798 R1

  

777 Boeing Converted Freighter

   4

6-1162-RCN-1799R1

  

[*]

   24

6-1162-RRO-1062

  

Option Aircraft

Attachment to Letter 6-1162-RRO-1062

   26

6-1162-RRO-1065

  

Performance Guarantees for Block B Aircraft

   4

6-1162-RRO-1066R1

  

Special Matters for Block B Aircraft

   22

6-1162-RRO-1067

  

Special Matters for Option Aircraft detailed in Letter Agreement 6-1162-RRO-1062

   4

6-1162-RRO-1068

  

Special Provision – Block B Aircraft

   4

FED-PA-LA-1000790R3

  

Special Matters for Block C Aircraft

   20

FED-PA-LA-1001683R2

  

Special Matters for Block D Aircraft

   19

6-1162-RRO-1144R7

  

[*] as related to SAs #8, #13 through #16, SA # 18 through SA #20

   20

6-1162-SCR-137

  

777F Miscellaneous Matters

   20

6-1162-SCR-154

  

[*] Letter

   22

6-1162-SCR-155

  

[*] Engine Hard Mount Letter

   22

6-1162-SCR-186

  

[*], Non-Isolated Engine Mounts Letter

   23

6-1162-SCR-193

  

[*] Matters

   23

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

P.A. No. 3157    6    SA–29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LETTER AGREEMENT

       

SA

NUMBER

6-1162-LKJ-0726

  

[*]

   24   

SA-24 Accelerated Block B Aircraft

  

6-1162-LKJ-0737R1

  

Special Matters – SA-26 Accelerated Block C Aircraft

   29

6-1162-LKJ-0758

  

Special Matters – SA-27 Accelerated Block B Aircraft

   27

6-1162-LKJ-0768

  

Special Matters – SA-28 Accelerated Aircraft

   28

6-1162-LKJ-0766

  

Special Matters – SA-29 Accelerated Aircraft

   29

6-1162-LKJ-0767

  

Special Considerations – SA-29

   29

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

P.A. No. 3157    7    SA–29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENTS

  

SA          

DATED AS OF:

Supplemental Agreement No. 1

  

May 12, 2008

Supplemental Agreement No. 2

  

July 14, 2008

Supplemental Agreement No. 3

  

December 15, 2008

Supplemental Agreement No. 4

  

January 9, 2009

Supplemental Agreement No. 5

  

January 11, 2010

Supplemental Agreement No. 6

  

March 17, 2010

Supplemental Agreement No. 7

  

March 17, 2010

Supplemental Agreement No. 8

  

April 30, 2010

Supplemental Agreement No. 9

  

June 18, 2010

Supplemental Agreement No. 10

  

June 18, 2010

Supplemental Agreement No. 11

  

August 19, 2010

Supplemental Agreement No. 12

  

September 3, 2010

Supplemental Agreement No. 13

  

August 27, 2010

Supplemental Agreement No. 14

  

October 25, 2010

Supplemental Agreement No. 15

  

October 29, 2010

Supplemental Agreement No. 16

  

January 31, 2011

Supplemental Agreement No. 17

  

February 14, 211

Supplemental Agreement No. 18

  

March 31, 2011

Supplemental Agreement No. 19

  

October 27, 2011

Supplemental Agreement No. 20

  

December 14, 2011

Supplemental Agreement No. 21

  

June 29, 2012

Supplemental Agreement No. 22

  

December 11, 2012

Supplemental Agreement No. 23

  

December 10, 2013

Supplemental Agreement No. 24

  

May 4, 2016

Supplemental Agreement No. 25

  

June 10, 2016

 

 

P.A. No. 3157    8    SA–29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

Supplemental Agreement No. 26

  

February 10, 2017

Supplemental Agreement No. 27

  

October 12, 2017

Supplemental Agreement No. 28

  

January 26, 2018

Supplemental Agreement No. 29

  

February     , 2018

 

 

P.A. No. 3157    9    SA–29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

Table 1-A to Purchase Agreement No. 3157

Aircraft Delivery, Description, Price and Advance Payments

Block B Firm

 

Airframe Model/MTOW:   777-Freighter   766000 pounds    Detail Specification:
D019W007FED7F-1, Rev G dated July 25, 2012 Engine Model/Thrust:   GE90-110B1L  
110000 pounds   

Airframe Price Base Year/Escalation Formula:

      [*]   ECI-MFG/CPI Airframe Price:     [*]   

Engine Price Base Year/Escalation Formula:

      N/A   N/A Optional Features:     [*]           

 

       Sub-Total of Airframe and Features:     [*]    Airframe Escalation Data:
    Engine Price (Per Aircraft):     [*]    Base Year Index (ECI):   [*]  
Aircraft Basic Price (Excluding BFE/SPE):     [*]    Base Year Index (CPI):  
[*]      

 

       Buyer Furnished Equipment (BFE) Estimate:     [*]        Seller Purchased
Equipment (SPE) Estimate:     [*]       
Non-Refundable Deposit/Aircraft at Def Agreement:     [*]       

 

                             

Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):

Delivery    Number of   

Escalation

Factor

   MSN        

Escalation Estimate

Adv Payment Base

   At Signing    24 Mos.    21/18/15/12/9/6 Mos.    Total

Date

  

Aircraft

  

(Airframe)

  

 

       

Price Per A/P

  

1%

  

4%

  

5%

  

35%

[*]

   1    [*]    40674       [*]    [*]    [*]    [*]    [*]

[*]

   1    [*]    40675       [*]    [*]    [*]    [*]    [*]

[*]

   1    [*]    40684    SA-24 Accelerated Block B Aircraft    [*]    [*]    [*]
   [*]    [*]

[*]

   1    [*]    40683    SA-28 Accelerated Block B Aircraft    [*]    [*]    [*]
   [*]    [*]

[*]

   1    [*]    40685    SA-27 Accelerated Block B Aircraft    [*]    [*]    [*]
   [*]    [*]

[*]

   1    [*]    40671    SA-29 Accelerated Block B Aircraft    [*]    [*]    [*]
   [*]    [*]

[*]

   1    [*]    40672    SA-29 Accelerated Block B Aircraft    [*]    [*]    [*]
   [*]    [*]

[*]

   1    [*]    40682    SA-29 Accelerated Block B Aircraft    [*]    [*]    [*]
   [*]    [*]

Total:

   8      

1  SA-24 Accelerated Block B Aircraft. [*] for the SA-24 Accelerated Block B
Aircraft are subject to Letter Agreement 6-1162-LKJ-0726.

        

2  SA-27 Accelerated Block B Aircraft. [*] for the SA-27 Accelerated Block B
Aircraft are subject to Letter Agreement 6-1162-LKJ-0758.

NOTES:    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

APR No. 62654, 79650, 106232, 108205    Supplemental Agreement No. 29         
BOEING PROPRIETARY   

 



--------------------------------------------------------------------------------

Table 1-B to Purchase Agreement No. 3157

Aircraft Delivery, Description, Price and Advance Payments

Block B Conditional Firm

 

Airframe Model/MTOW:   777-Freighter   766000 pounds   
Detail Specification: D019W007FED7F-1, Rev E dated August 29, 2011 Engine
Model/Thrust:   GE90-110B1L   110000 pounds   

Airframe Price Base Year/Escalation Formula:

  [*]   ECI-MFG/CPI Airframe Price:   [*]   

Engine Price Base Year/Escalation Formula:

      N/A   N/A Optional Features:   [*]           

 

       Sub-Total of Airframe and Features:   [*]    Airframe Escalation Data:  
  Engine Price (Per Aircraft):   [*]    Base Year Index (ECI):   [*]   Aircraft
Basic Price (Excluding BFE/SPE):   [*]    Base Year Index (CPI):   [*]      

 

       Buyer Furnished Equipment (BFE) Estimate:   [*]        Seller Purchased
Equipment (SPE) Estimate:   [*]        Non-Refundable Deposit/Aircraft at Def
Agreemt:   [*]       

 

                             

Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):

Delivery    Number of   

Escalation

Factor

   MSN        

Escalation Estimate

Adv Payment Base

   At Signing    24 Mos.    21/18/15/12/9/6 Mos.    Total

Date

  

Aircraft

  

(Airframe)

  

 

       

Price Per A/P

  

1%

  

4%

  

5%

  

35%

[*]

   1    [*]    40673       [*]    [*]    [*]    [*]    [*]

[*]

   1    [*]    40676       [*]    [*]    [*]    [*]    [*]

[*]

   1    [*]    40679       [*]    [*]    [*]    [*]    [*]

Total:

   3                        

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

APR 50270    Supplemental Agreement #29       Page 1    Boeing Proprietary   

 



--------------------------------------------------------------------------------

Table 1-C2 To

Purchase Agreement No. PA-3157

Aircraft Delivery, Description, Price and Advance Payments

 

Airframe Model/MTOW:   777-Freighter   766000 pounds   
Detail Specification: D019W007FED7F-1, Rev E dated August 29, 2011 Engine
Model/Thrust:   GE90-110B1L   110100 pounds   

Airframe Price Base Year/Escalation Formula:

  [*]   ECI-MFG/CPI Airframe Price:   [*]   

Engine Price Base Year/Escalation Formula:

      N/A   N/A Optional Features:   [*]           

 

       Sub-Total of Airframe and Features:   [*]    Airframe Escalation Data:  
  Engine Price (Per Aircraft):   [*]    Base Year Index (ECI):   [*]   Aircraft
Basic Price (Excluding BFE/SPE):   [*]    Base Year Index (CPI):   [*]      

 

       Buyer Furnished Equipment (BFE) Estimate:   [*]        Seller Purchased
Equipment (SPE) Estimate:   [*]        Deposit per Aircraft   [*]       

 

                             

Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):

Delivery    Number of   

Escalation

Factor

   MSN        

Escalation Estimate

Adv Payment Base

   At Signing    24 Mos.    21/18/15/12/9/6 Mos.    Total

Date

  

Aircraft

  

(Airframe)

  

 

       

Price Per A/P

  

1%

  

4%

  

5%

  

35%

[*]

   1    [*]    N/A       [*]    [*]    [*]    [*]    [*]

[*]

   2    [*]    N/A    SA-26 Accelerated Block C Aircraft    [*]    [*]    [*]   
[*]    [*]

[*]

   1    [*]    41750    SA-29 Accelerated Block C Aircraft    [*]    [*]    [*]
   [*]    [*]

Total:

   4      

Notes:   1) [*]

              2) [*] for the SA-26 Accelerated Block C Aircraft are subject to
Letter Agreement 6-1162-LKJ-0737, Special Matters—SA 26 Accelerated Block C
Aircraft

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.     

 

FED       Supplemental Agreement No. 29 108250       Page 1    BOEING
PROPRIETARY   

 



--------------------------------------------------------------------------------

LOGO [g549395g0317082506336.jpg]    The Boeing Company    P.O. Box 3707   
Seattle, WA 98124-2207

 

 

FedEx contract # 07-0255-034    

6-1162-LKJ-0737R1

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38125

 

Subject:    Special Matters – SA-26 Accelerated Block C Aircraft Reference:   
(a) Purchase Agreement No. 3157 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to
Model 777-FREIGHTER aircraft (Aircraft)    (b) Letter Agreement
FED-PA-LA-1000790R3, Special Matters for Block C Aircraft

This letter agreement (Letter Agreement) cancels and supersedes Letter Agreement
6-1162-LKJ-0737 and amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement shall have the same meaning as in
the Purchase Agreement.    The terms of this Letter Agreement apply to the SA-26
Accelerated Block C Aircraft as defined in Supplemental Agreement No. 26 to the
Purchase Agreement (SA-26).

1.      In consideration of the acceleration of the SA-26 Accelerated Block C
Aircraft, Boeing will provide, in addition to the provisions of the reference
(b) letter agreement, the following business considerations.

 

  1.1 ACCELERATION CONSIDERATION [*].

 

  [*]

 

  1.2 [*] ADVANCE PAYMENTS.

1.2.1 As a consequence of the acceleration of the SA-26 Accelerated Block C
Aircraft, Customer will owe certain advance payments for the SA-26 Accelerated
Block C Aircraft before [*] in accordance with the advance payment schedule
provided in Table 1-C2 of the Purchase Agreement (Standard Advance Payment
Schedule).

 

  [*]

 

  1.2.2 [*]

 

  1.3 REMOVED AND RESERVED.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

6-1162-LKJ-0737R1       Page 1 Special Matters – SA-26 Accelerated Block C
Aircraft        SA-29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LOGO [g549395g0317082506336.jpg]

 

  1.4 BUYER FURNISHED EQUIPMENT MATTERS.

The attachment to this letter agreement provides initial BFE on-dock dates for
the SA-26 Accelerated Block C Aircraft. Subsequent updates to BFE on-doc dates
will be electronically provided through My Boeing Fleet but such updated dates
will be no earlier than the dates provided in the attachment to this Letter
Agreement.

 

[*]

 

2. ADVANCE PAYMENT SETOFF RIGHTS.

Customer agrees that if it defaults on any monetary obligation under the
Purchase Agreement and has failed to cure such default within five (5) calendar
days of receiving written notice from Boeing, then Boeing may apply any/all
advance payments paid by Customer to cure, in part or in whole, any default made
with respect to any Aircraft or other obligation in the Purchase Agreement. In
the event that Boeing exercises such setoff rights and applies any advance
payments to cure any such default by Customer with respect to an Aircraft or
other obligation in the Purchase Agreement, Boeing will be entitled to require
Customer to replace within ten days of written notice, the amount of advance
payments applied to cure such default such that the total amount of advance
payments will be restored to the aggregate amount of advance payments owed at
that time by Customer.

 

3. ASSIGNMENT.

The [*] and other business arrangements set forth in this Letter Agreement are
[*] to Customer and in consideration of Customer taking title to the SA-26
Accelerated Block C Aircraft at the time of delivery and cannot be assigned, in
whole or in part, without the prior written consent of Boeing.

 

4. CONFIDENTIAL TREATMENT.

Customer and Boeing consider certain commercial and financial information
contained in this Letter Agreement as confidential. Each of Customer and Boeing
agree that it will treat this Letter Agreement and the information contained
herein as confidential. Customer agrees to limit the disclosure of the contents
of this Letter Agreement to employees of Customer with a need to know and who
understand that they are not to disclose its content to any other person or
entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

6-1162-LKJ-0737R1       Page 2 Special Matters – SA-26 Accelerated Block C
Aircraft    SA-29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LOGO [g549395g0317082506055.jpg]

Very truly yours,

 

  THE BOEING COMPANY   By  

/s/ L. Kirsten Jensen

  Its  

Attorney-In-Fact

    ACCEPTED AND AGREED TO this

 

    Date:  

February 2, 2018

 

    FEDERAL EXPRESS CORPORATION     By  

/s/ Phillip C. Blum

    Its  

VP Aircraft Acquisitions & Planning and Performance

 

 

 

6-1162-LKJ-0737R1       Page 3 Special Matters – SA-26 Accelerated Block C
Aircraft    SA-29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LOGO [g549395g33v37.jpg]    The Boeing Company    P.O. Box 3707   
Seattle, WA 98124-2207

 

 

FedEx contract # 07-0255-038    

6-1162-LKJ-0766

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38125

 

Subject:    Special Matters – SA-29 Accelerated Aircraft Reference:    (a)
Purchase Agreement No. 3157 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to
Model 777-FREIGHTER aircraft (Aircraft)    (b) Letter Agreement
FED-PA-LA-1000790R3, Special Matters for Block C Aircraft    (c) Letter
Agreement 6-1162-RRO-1066R1, Special Matters for Block B Aircraft

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement. The terms of this Letter
Agreement apply to the SA-29 Accelerated Aircraft as defined in Supplemental
Agreement No. 29 to the Purchase Agreement (SA-29).

 

  1. Background.

SA-29, in part, reschedules the delivery month of three (3) Block B Aircraft
(SA-29 Accelerated Block B Aircraft) and one (1) Block C Aircraft (SA-29
Accelerated Block C Aircraft), (collectively, SA-29 Accelerated Aircraft), as
shown in the table below.

 

Aircraft Block

  

MSN

  

Table

  

Revised Delivery

Month of Aircraft

C    41750    Table 1-C2    [*] B    40671    Table 1-B    [*] B    40672   
Table 1-B    [*] B    40682    Table 1-B    [*]

 

  2. SA-29 ACCELERATED AIRCRAFT [*].

 

  [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

6-1162-LKJ-0766       Page 1 Special Matters – SA-29 Accelerated Aircraft   
SA-29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LOGO [g549395g33v37.jpg]

 

2. ADVANCE PAYMENT SETOFF RIGHTS.

Customer agrees that if it defaults on any monetary obligation under the
Purchase Agreement and has failed to cure such default within five (5) calendar
days of receiving written notice from Boeing, then Boeing may apply any/all
advance payments paid by Customer to cure, in part or in whole, any default made
with respect to any Aircraft or other obligation in the Purchase Agreement. In
the event that Boeing exercises such setoff rights and applies any advance
payments to cure any such default by Customer with respect to an Aircraft or
other obligation in the Purchase Agreement, Boeing will be entitled to require
Customer to replace within ten days of written notice, the amount of advance
payments applied to cure such default such that the total amount of advance
payments will be restored to the aggregate amount of advance payments owed at
that time by Customer.

 

3. ASSIGNMENT.

The [*] and other business arrangements set forth in this Letter Agreement are
[*] to Customer and cannot be assigned, in whole or in part, without the prior
written consent of Boeing.

 

4. CONFIDENTIAL TREATMENT.

Customer and Boeing consider certain commercial and financial information
contained in this Letter Agreement as confidential. Each of Customer and Boeing
agree that it will treat this Letter Agreement and the information contained
herein as confidential. Customer agrees to limit the disclosure of the contents
of this Letter Agreement to employees of Customer with a need to know and who
understand that they are not to disclose its content to any other person or
entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

6-1162-LKJ-0766       Page 2 Special Matters – SA-29 Accelerated Aircraft   
SA-29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LOGO [g549395g33v37.jpg]

Very truly yours,

 

  THE BOEING COMPANY   By  

/s/ L. Kirsten Jensen

  Its  

Attorney-In-Fact

  ACCEPTED AND AGREED TO this   Date:  

February 2, 2018

  FEDERAL EXPRESS CORPORATION   By  

/s/ Phillip C. Blum

  Its  

VP Aircraft Acquisitions & Planning and Performance

 

 

6-1162-LKJ-0766       Page 3 Special Matters – SA-29 Accelerated Aircraft   
SA-29    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LOGO [g549395g0317083429120.jpg]    The Boeing Company    P.O. Box 3707   
Seattle, WA 98124-2207

 

 

FedEx contract # 07-0255-038    

6-1162-LKJ-0767

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38125

 

Subject:    Special Considerations – SA-29 Reference:    (a) Purchase Agreement
No. 3157 (Purchase Agreement) between The Boeing Company (Boeing) and Federal
Express Corporation (Customer) relating to Model 777-FREIGHTER aircraft
(Aircraft)    (b) Letter Agreement 6-1162-RRO 1062, Option Aircraft    (c)
Letter Agreement 6-1162-RRO 1067, Special Matters for Options as Detailed in
Letter Agreement 6-1162-RRO-1062    (d) Letter Agreement 6-1162-RRO-1068,
Special Provision – Block B Aircraft    (e) Letter Agreement
FED-PA-LA-1000790R3, Special Matters for Block C Aircraft

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

 

  1. SPECIAL CONSIDERATION [*].

 

  [*]

 

  2. SPECIAL CONSIDERATION [*].

 

  [*]

 

  3. ADVANCE PAYMENT SETOFF RIGHTS.

Customer agrees that if it defaults on any monetary obligation under the
Purchase Agreement and has failed to cure such default within five (5) calendar
days of receiving written notice from Boeing, then Boeing may apply any/all
advance payments paid by Customer to cure, in part or in whole, any default made
with respect to any Aircraft or other obligation in the Purchase Agreement. In
the event that Boeing exercises such setoff rights and applies any advance
payments to cure any such default by Customer with respect to an Aircraft or
other obligation in the Purchase Agreement, Boeing will be may require Customer
to replace within ten (10) days of written notice, the amount of advance
payments applied to cure such default such that the total amount of advance
payments will be restored to the aggregate amount of advance payments owed at
that time by Customer.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

6-1162-LKJ-0767       Page 1 Special Considerations – SA-29           SA-29   
BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LOGO [g549395g0317083429120.jpg]

 

4. ASSIGNMENT.

The [*] and other business arrangements set forth in this Letter Agreement are
[*] to Customer and cannot be assigned, in whole or in part, without the prior
written consent of Boeing.

 

5. CONFIDENTIAL TREATMENT.

Customer and Boeing consider certain commercial and financial information
contained in this Letter Agreement as confidential. Each of Customer and Boeing
agree that it will treat this Letter Agreement and the information contained
herein as confidential. Customer agrees to limit the disclosure of the contents
of this Letter Agreement to employees of Customer with a need to know and who
understand that they are not to disclose its content to any other person or
entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

6-1162-LKJ-0766       Page 2 Special Considerations – SA-29    SA-29    BOEING
PROPRIETARY   



--------------------------------------------------------------------------------

LOGO [g549395g0317083428917.jpg]

Very truly yours,

 

  THE BOEING COMPANY   By  

/s/ L. Kirsten Jensen

  Its  

Attorney-In-Fact

    ACCEPTED AND AGREED TO this

 

    Date:  

February 2, 2018

 

    FEDERAL EXPRESS CORPORATION     By  

/s/ Phillip C. Blum

    Its  

VP Aircraft Acquisitions & Planning and Performance

 

 

6-1162-LKJ-0766       Page 3 Special Considerations – SA-29    SA-29    BOEING
PROPRIETARY   